Citation Nr: 9907901	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-41 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
fracture of the cervical spine, claimed as secondary to 
service-connected residuals of fracture of the thoracic 
spine.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.

In July 1993, the RO denied the veteran's claim of service 
connection for residuals of fracture of the cervical spine.  
The veteran was notified of this determination, but did not 
file a timely appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1995 decision of the RO, which 
determined that no new and material evidence had been 
received to reopen the veteran's claim.  

The veteran claims that he is entitled to service connection 
for depression secondary to the service-connected residuals 
of fracture of the thoracic spine.  Since this matter has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for residuals of 
fracture of the cervical spine and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim, has been presented.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for residuals of 
fracture of the cervical spine, claimed as secondary to 
service-connected residuals of fracture of the thoracic 
spine.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In July 1993, the RO considered evidence including the 
veteran's service medical records; an August 1971 VA 
examination; a March 1993 VA Service-Connected Admission 
report; private medical records from Anderson Memorial 
Hospital, reflecting treatment in September 1992; and May 
1993 VA examinations.  

The evidence submitted since the July 1993 decision includes 
VA outpatient treatment records, reflecting treatment from 
October 1992 to June 1994; VAMC records, reflecting treatment 
from March 1993 to May 1994; service-Connected Admission 
Reports, reflecting treatment from May 1994 to June 1996; a 
November 1969 letter from the Department of the Army; a 
January 1985 VA Agent Orange examination; duplicate copies of 
service medical records; an August 1995 letter from the 
veteran; duplicate copies of the May 1993 VA brain, spine and 
audio examinations; VA outpatient treatment records, 
reflecting treatment from January 1974 to November 1975; an 
August 1997 hearing at the RO; and VA outpatient treatment 
records, reflecting treatment from July 1979 to August 1997.

Received in June 1994 were VA outpatient treatment records, 
reflecting treatment from October 1992 to June 1994.  In 
December 1992, the veteran was reported to have complained of 
back pain from a service-connected injury.  He reported 
requested medication for muscle spasms for a service-
connected back disability.  He was reported to have fallen 
off of his house in September 1992 and to have incurred 
paraplegia.  The veteran was diagnosed with paraplegia from a 
C6 fracture in 1992.  In February 1993, the veteran was 
reported to have had spinal cord compression at C5-6 
secondary to an injury in September 1992.  He was diagnosed 
with quadriplegia.

Received in June 1994 were VAMC records, reflecting treatment 
from March 1993 to May 1994.  In May 1993, the veteran was 
reported to have C6 myelopathy secondary to a fall in 1992.  
In May 1994, he was diagnosed with C7 myelopathy.

Received in August 1996 were VA outpatient treatment records, 
reflecting treatment from January 1974 to September 1989.  In 
January 1974, the veteran reported that he had had lower back 
pain for the previous three to four months that would shoot 
up through his back and take his breath away.  The pain 
reportedly would last for 15 minutes.  He was diagnosed with 
back pain of questionable etiology.  The veteran indicated 
that he had had flare-ups and back pain for the previous two 
weeks due to an injury in service.  He was diagnosed with 
muscle spasms.  In September 1989, he was assessed with acute 
backache resolving.  

Received in August 1996 was a January 1985 VA Agent Orange 
examination.  The veteran was reported to have fractured the 
T10, T11 and T12 dorsal vertebrae during exposure to viral 
encephalitis.  He was reported to have no trouble with his 
neck.  

During a hearing at the RO in April 1997, the veteran 
reported that, after injuring his back in service, he 
continued to receive treatment for his back because it would 
always hurt and have spasms.  He indicated that his back 
spasms had almost thrown him off of a fork lift while he was 
working and that the spasms had thrown him off of a chair and 
jerked his body.  He reported that his back had been getting 
worse in 1992 and that, while he was on the roof of his 
house, his back went into a spasm and knocked him off the 
edge of the house.  He reported that he fractured cervical 
vertebrae and that he would not have fallen off of the roof 
if it had not been for the back spasms.  He indicated that 
doctors had told him that he would not have fallen if he had 
not had his back injury in Vietnam, although he reported that 
he did not have a statement from a doctor to that effect.

Received in September 1997 were VA outpatient treatment 
records, reflecting treatment in July and August 1997.  In 
August 1997, a VA outpatient treatment record reported that 
the veteran had fractured his thoracic vertebrae in service 
at T10, T11 and T12.  He was reported to have been paralyzed 
from the waist down but to have eventually regained the motor 
function of the lower extremities.  He reportedly continued 
to have muscle spasms of the lower back and legs which became 
worse over the years.  It was reported that, in 1992, the 
veteran had severe muscle spasms while working on a roof and 
caused him to fall.  He reportedly fractured his neck and 
spinal cord at C-7, which caused him to become quadriplegic.

Received in November 1997 were VA outpatient treatment 
records, reflecting treatment from July 1979 to August 1997.  
In July 1979, the veteran was reported to have tingling in 
his feet, ankles and right arm and was diagnosed with 
residuals of an old back injury in 1968.  In August 1979, the 
examiner reported that he felt that the veteran had a 
neuropathy.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for residuals of fracture of the 
cervical spine in July 1993.  This decision is final and the 
claim of service connection may not be reopened and reviewed 
on a de novo basis unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104(a), 3.156, 20.1104, 20.1105 (1998).

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Court of Veterans Appeals (Court) has held that the Board 
must perform a two-step analysis to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the claim in light of all the evidence, both 
old and new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.

Furthermore, in order to reopen a previously and finally 
disallowed claim (decided by the Board or RO) there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Thus, in the present case, new and material evidence must 
have been submitted since the July 1993 decision in order to 
reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that, other than 
the duplicate copies of service medical records and the May 
1993 VA examinations, the additional evidence which has been 
submitted is new.  

In addition, there is new evidence, particularly the VA 
outpatient treatment records, that is relevant to the claim 
of service connection and instrumental in ensuring a complete 
evidentiary record for evaluation of the claim.  See Hodge, 
supra.  

The veteran contends that his cervical spine fracture was 
secondary to the service-connected residuals of fracture of 
the thoracic spine.  During his hearing at the RO in April 
1997, he claimed that, prior to falling from the roof of his 
house in 1992, he had had back spasms that had nearly thrown 
him from a forklift while working and that had thrown him off 
of a chair and jerked his body.  He claimed that similar 
spasms had caused him to fall off of his house and resulted 
in his cervical spine injuries.  

In January 1974, VA outpatient treatment records reported 
that the veteran had had lower back pain for the previous 
three to four months that would shoot up through his back and 
take his breath away.  In July 1979, he was reported to have 
tingling in his feet, ankles and right arm.  An examiner, in 
August 1979, reported that he felt that the veteran had a 
neuropathy.  

In August 1989, the veteran was reported to have had flare-
ups and back pain due to an injury in service and was 
diagnosed with muscle spasms.  In August 1997, he was 
reported to have had muscle spasms in the lower back and 
legs, which had become worse over the years, and that, in 
1992, he had had severe muscle spasms while working on a roof 
which caused him to fall, resulting in the fracture of the 
spinal cord at C7.  

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  

Thus, since new and material evidence has been submitted, the 
veteran's claim of service connection is reopened and a de 
novo review of the claim is warranted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of fracture of the 
cervical spine, claimed as secondary to service-connected 
residuals of fracture of the thoracic spine, the appeal is 
allowed subject to discussion hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
of service connection for residuals of fracture of the 
cervical spine is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for 
residuals of fracture of the cervical 
spine and service-connected residuals of 
fracture of the thoracic spine since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a special VA examination to determine 
the nature and likely etiology of the 
claimed residuals of fracture of the 
cervical spine.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran currently is 
suffering from residual cervical spine 
disability due to disease or injury in 
service or as the result of the service-
connected fracture residuals of the 
thoracic spine.  The examination report 
should reflect review of the pertinent 
material in the claims folder and include 
the factors upon which the opinions are 
based.  

3.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 11 -


